DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Non-Final Action on the Merits. Claims 1-21 are currently pending and are addressed below. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 3rd, 2022 has been considered and entered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “nearby place” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
“an image acquisition device configured to acquire” in claim 1
“a vision-based recognition device configured to recognize” in claim 1
“a text recognition device configured to recognize” in claim 8
“a figure recognition device configured to recognize” in claim 8
“a destination determiner configured to recognize” in claim 8
“a navigation destination setting apparatus configured to set” in claim 20
“an input device configured to receive” in claim 20 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The specification states that the image acquisition device may be an indoor camera installed inside the vehicle (Paragraph 45).
The specification does not cover the corresponding structure for a vision-based recognition device, a text recognition device, a figure recognition device, a destination determiner, an input device, and a navigation destination setting apparatus.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them  being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 and 20-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
“When a claim containing a computer-implemented 35 U.S.C. 112(f) claim limitation is found to be indefinite under 35 U.S.C. 112(b) for failure to disclose sufficient corresponding structure (e.g., the computer and the algorithm) in the specification that performs the entire claimed function, it will also lack written description under section 112(a). See MPEP § 2163.03, subsection VI”. See MPEP 2181 II B.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, 13, and 20, “nearby place” is indefinite since no objective standard has been provided in the specification to distinguish between a nearby place and a destination. See MPEP 2173.05(b), VI., which indicates, “When a subjective term is used in the claim, the examiner should determine whether the specification supplies some standard for measuring the scope of the term, similar to the analysis for a term of degree. Some objective standard must be provided in order to allow the public to determine the scope of the claim.”. The term “nearby place” is indefinite and not reasonably certain in scope since no objective standard has been provided in the specification whereby it could be determined a distance in which an area is a “nearby place” of a destination. See MPEP 2173.05(b), with the examiner considering the phrase “nearby place” to be facially subjective”
Claims 2-12, 14-19, and 21 are rejected due to their dependency on rejected claims 1, 13 and 20.
Claim 1, and similarly claim 13 and 20 recite the term, “a predetermined image”. It is unclear as to what constitutes a predetermined image, with the specification failing to provide further clarity. 
 Claims 2-12, 14-19, and 21 are rejected due to their dependency on rejected claims 1, 13 and 20.
Claim 1, and similarly claim 13 and 20, recite “recognition of a rough map”. It is unclear as to what constitutes rough map, with the specification failing to provide further clarity. 
 Claims 2-12, 14-19, and 21 are rejected due to their dependency on rejected claims 1, 13 and 20.
Claims 1, and similarly claim 13 and 20, recite “when receiving user input for requesting recognition of a rough map, the controller recognizes a region of the rough map from an image acquired by the image acquisition device and captures a rough map image”. It is unclear as to whether the predetermined image is the same image being acquired by the image acquisition device in order to set a navigation destination, or whether two different images are acquired.  
Claims 2-12, 14-19, and 21 are rejected due to their dependency on rejected claims 1, 13 and 20.
Claim 19 states “The vehicle of claim 13” however claim 13 is a method claim and not an apparatus claim. 
Claim limitations 
“a vision-based recognition device configured to recognize” in claim 1
“a text recognition device configured to recognize” in claim 8
“a figure recognition device configured to recognize” in claim 8
“a destination determiner configured to recognize” in claim 8
“a navigation destination setting apparatus configured to set” in claim 20
“an input device configured to receive” in claim 20 
invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification does not disclose sufficient disclosure of the corresponding structures. 
If the specification fails to disclose sufficient corresponding structure, materials, or acts that perform the entire claimed function, then the claim limitation is indefinite because the applicant has in effect failed to particularly point out and distinctly claim the invention as required by 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. In re Donaldson Co., 16 F.3d 1189, 1195, 29 USPQ2d 1845, 1850 (Fed. Cir. 1994) (en banc). See MPEP 2163.03, section VI.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 18 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 18 consists entirely of a contingent limitation , i.e., “when the number of found candidates of the destination is one”, wherein the claim does not require that the number of found candidates is one.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Contingent Limitations
	Claims 1, 9-11-14, 18, and 20 contain the following conditional limitations:
Claim 1: “when receiving user input for requesting recognition of a rough map”
Claim 1: “searches for a candidate of the nearby place from the database and calculates a distance between the candidate of the destination and the candidate of the nearby pace when a number of the candidates of the destination is plural”
Claim 9: “while capturing the rough map image, when receiving user input for recognition of the rough map…when the image acquisition device acquires the image…when the region of the rough map of the acquired image is position in the guide box”
Claim 10: “while calculating the distance…when the number of the found candidates of the destination is plural”
Claim 11: “while checking whether the number of the found candidates of the destination is plural…when the number of the found candidates of the destination is one”
Claim 12: “while selecting the final candidate”
 Claim 12: “while selecting the final candidate”
Claim 13: “when receiving the user input”
 Claim 13: “searching for a candidate of the nearby place when the number of the candidates of the destination is plural”
 Claim 14: “when the region of the rough map is positioned in the guide box”
 Claim 18: “when the number of the found candidates of the destination is one”
 Claim 20: “when receiving user input for requesting recognition of a rough map”
 Claim 20: “searches for a candidate of the nearby place from the database and calculates a distance between the candidate of the destination and the candidate of the nearby pace when a number of the candidates of the destination is plural”

With respect to conditional limitations in process claims, MPEP 2111.04 guides
The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim 

As claims 13-14 and 18 are process claims, Ex Parte Schulhauser applies to limitations (7)-(9). See MPEP 2111.04, II “contingent claims” ("[i]f the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed . . . [t]herefore "[t]he Examiner did not need to present evidence of the obviousness of the [ ] method steps of claim 1 that are not required to be performed under a broadest reasonable interpretation of the claim (e.g., instances in which the electrocardiac signal data is not within the threshold electrocardiac criteria such that the condition precedent for the determining step and the remaining steps of claim 1 has not been met);").
	For example, the broadest reasonable interpretation of claim 13 does not require “the controller recognizes a region of the rough map from an image acquired by the image acquisition device and captures a rough map image, controls the vision-based recognition device to recognize the destination and a nearby place of the destination from the rough map image, searches for a candidate of the destination from the database, searches for a candidate of the nearby place from the database and calculates a distance between the candidate of the destination and the candidate of the nearby place when a number of the candidates of the destination is plural, selects a final candidate based on the calculated distance, and sets the final candidate to the navigation destination” since the conditional phrases “when” does not require that the user inputs a request for recognizing a rough map (i.e., “when receiving user input for requesting recognition of the rough map”; -- rather than requiring a user input). 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-21 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more. 
In sum, claims 1-21 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea) and do not include an inventive concept that is something “significantly more” than the judicial exception under the January 2019 patentable subject matter eligibility guidance (2019 PEG) analysis which follows.             
Under the 2019 PEG step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter). Applying step 1 of the analysis for patentable subject matter to the claims, it is determined that the claims are directed to the statutory category of a process. Therefore, we proceed to step 2A, Prong 1. 

Revised Guidance Step 2A – Prong 1
Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability. 
Here, with respect to independent claims 1, 13, and 21, the claims recite the abstract idea of setting a navigation destination for a vehicle, and mentally “when receiving user input for requesting recognition of a rough map, the controller recognizes a region of the rough map from an image acquired by the image acquisition device and captures a rough map image, controls the vision-based recognition device to recognize the destination and a nearby place of the destination from the rough map image, searches for a candidate of the destination from the database, searches for a candidate of the nearby place from the database and calculates a distance between the candidate of the destination and the candidate of the nearby place when a number of the candidates of the destination is plural, selects a final candidate based on the calculated distance”, where these claims fall within one or more of the three enumerated 2019 PEG categories of patent ineligible subject matter, specifically, a mental process, that can be performed in the human mind since each of the above steps could alternatively be performed in the human mind or with the aid of pen and paper.  This conclusion follows from CyberSource Corp. v. Retail Decisions, Inc., where our reviewing court held that section 101 did not embrace a process defined simply as using a computer to perform a series of mental steps that people, aware of each step, can and regularly do perform in their heads. 654 F.3d 1366, 1373 (Fed. Cir. 2011); see also In re Grams, 888 F.2d 835, 840–41 (Fed. Cir. 1989); In re Meyer, 688 F.2d 789, 794–95 (CCPA 1982); Elec. Power Group, LLC v. Alstom S.A., 830 F. 3d 1350, 1354–1354 (Fed. Cir. 2016) (“we have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category”).
Additionally, mental processes remain unpatentable even when automated to reduce the burden on the user of what once could have been done with pen and paper.  See CyberSource, 654 F.3d at 1375 (“That purely mental processes can be unpatentable, even when performed by a computer, was precisely the holding of the Supreme Court in Gottschalk v. Benson.”). These limitations, as drafted, are a simple process that under their broadest reasonable interpretation, covers the performance of the limitations of the mind. For example, the claim limitation encompasses mentally generating setting a destination for a vehicle from an image and a map, or alternatively, mentally setting a destination based on observations by a human. 
For example, a human could mentally and with the aid of pen and paper determine destination for a vehicle. 

Revised Guidance Step 2A – Prong 2
Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract idea to which the claim is directed does not include limitations that integrate the abstract idea into a practical application, since the additional elements of an image acquisition device (claim 1), a vision-based recognition device (claim 1), a database (claim 1), and a controller (claim 1) are merely generic components used as a tool (“apply it”) to implement the abstract idea. (See, e.g., MPEP §2106.05(f)). See Alice, 573 U.S. at 223 (“[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”)
In addition, the limitation “an image acquisition device configured to acquire a predetermined image; a vision-based recognition device configured to recognize a figure in the predetermined image and to determine a destination; a database configured to store map data; and a controller configured to control the image acquisition device and the vision-based recognition device” constitutes insignificant presolution activity that merely gathers data and, therefore, do not integrate the exception into a practical application.  See In re Bilski, 545 F.3d 943, 963 (Fed. Cir. 2008) (en banc), aff' d on other grounds, 561 U.S. 593 (2010) (characterizing data gathering steps as insignificant extra-solution activity); see also CyberSource, 654 F.3d at 1371–72 (noting that even if some physical steps are required to obtain information from a database (e.g., entering a query via a keyboard, clicking a mouse), such data-gathering steps cannot alone confer patentability); OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering).  Accord Guidance, 84 Fed. Reg. at 55 (citing MPEP § 2106.05(g)). 
Furthermore, the limitation “sets the final candidate to the navigation destination” is insignificant post-solution activity. The Supreme Court guides that the “prohibition against patenting abstract ideas ‘cannot be circumvented by attempting to limit the use of the formula to a particular technological environment'  or [by] adding ‘insignificant postsolution activity.' ”  Bilski, 561 U.S. at 610–11 (quoting Diehr, 450 U.S. at 191–92).  
Setting a navigation destination is mere insignificant extra-solution activity, as supported by the MPEP 2106.05(g), see printing or downloading generated menus, Ameranth, 842 F.3d at 1241-42, 120 USPQ2d at 1854-55. Mere instruction to apply an exception using generic computer components cannot provide an inventive concept.
In addition, merely “[u]sing a computer to accelerate an ineligible mental process does not make that process patent-eligible.”  Bancorp Servs., L.L.C. v. Sun Life Assur. Co. of Canada (U.S.), 687 F.3d 1266, 1279 (Fed. Cir. 2012); see also CLS Bank Int’l v. Alice Corp. Pty. Ltd., 717 F.3d 1269, 1286 (Fed. Cir. 2013) (en banc) (“simply appending generic computer functionality to lend speed or efficiency to the performance of an otherwise abstract concept does not meaningfully limit claim scope for purposes of patent eligibility.”), aff’d, 573 U.S. 208 (2014). Accordingly, the additional element of a processor does not transform the abstract idea into a practical application of the abstract idea. 

Revised Guidance Step 2B
Under the 2019 PEG step 2B analysis, the additional elements are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea. (i.e., an innovative concept). Here, the additional elements, such as: an image acquisition device (claim 1), a vision-based recognition device (claim 1), a database (claim 1), and a controller (claim 1) does not amount to an innovative concept since, as stated above in the step 2A, Prong 2 analysis, the claims are simply using the additional elements as a tool to carry out the abstract idea (i.e., “apply it”) on a computer or computing device and/or via software programming. (See, e.g., MPEP §2106.05(f)). The additional elements are specified at a high level of generality to simply implement the abstract idea and are not themselves being technologically improved. (See, e.g., MPEP §2106.05 I.A.). See Alice, 573 U.S. at 223 (“[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”).  Thus, these elements, taken individually or together, do not amount to “significantly more” than the abstract ideas themselves.
The additional elements of the dependent claims 2-12, 14-19, and 21 merely refine and further limit the abstract idea of the independent claims and do not add any feature that is an “inventive concept” which cures the deficiencies of their respective parent claim under the 2019 PEG analysis. None of the dependent claims considered individually, including their respective limitations, include an “inventive concept” of some additional element or combination of elements sufficient to ensure that the claims in practice amount to something “significantly more” than patent-ineligible subject matter to which the claims are directed.
The elements of the instant claimed invention, when taken in combination do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself because the claims do not effect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of an electronic device itself which implements the abstract idea (e.g., the general purpose computer and/or the computer system which implements the process are not made more efficient or technologically improved); the claims do not perform a transformation or reduction of a particular article to a different state or thing (i.e., the claims do not use the abstract idea in the claimed process to bring about a physical change. See, e.g., Diamond v. Diehr, 450 U.S. 175 (1981), where a physical change, and thus patentability, was imparted by the claimed process; contrast, Parker v. Flook, 437 U.S. 584 (1978), where a physical change, and thus patentability, was not imparted by the claimed process); and the claims do not move beyond a general link of the use of the abstract idea to a particular technological environment (e.g., “for setting a navigation destination” claim 1). 
Accordingly, claims 1-21 are rejected under 35 USC 101 as being drawn to an abstract idea without significantly more, and thus are ineligible.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 9-13, and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Sik (KR 20190043405 A) (“Sik”) (Translation attached) in view of Youl (KR 20070099947 A) (“Youl”) (Translation Attached) in view of Takahashi (JP 2001215871 A) (“Takahashi”) (Translation Attached) in view of Usadel (JP 2019500617 A) (“Usadel”) (Translation Attached).

With respect to claim 1, it is important to note per the conditional limitation section above, the broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, only requires structure for performing the function should the condition occur.  See MPEP 2111.04, II.  Accordingly, a structure capable of performing limitation (1)-(2) as noted above, such as a controller, is sufficient to disclose this limitation. See MPEP 2114.  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). 

With respect to claim 1, Sik teaches an image acquisition device configured to acquire a predetermined image1 (Camera system that acquires an image: See at least Sik Paragraph 11 “a portable terminal having a camera coupled to one surface for taking an image of the tourist map; an application installed in the portable terminal and providing tourism information and services by recognizing the image of the tourist map photographed by the camera; and a server that interworks with the application, links the image of the tourist map with a key point code value, and provides information data of the key point code value to the application”)
a vision-based recognition device configured to recognize a figure in the predetermined image (Recognizing an figure from an image: See at least Sik Paragraph 15 “an authentication step of inputting one or more of the user's ID, password, name, address, contact information, and preferred tourist destination in the execution step, and receiving user authentication; a recognition step of recognizing an image of a region and map information printed on a tourist map with a camera of the portable terminal; a receiving step of receiving information data stored in a server through a feature code value associated with the image recognized by the camera in the recognizing step; and an output step of outputting the map or tourism information retrieved in the receiving step to the portable terminal”)
wherein, when receiving user input 2for requesting recognition of a rough map3, recognizing a region of the rough map from an image acquired by the image acquisition device and captures a rough map image (Recognizing areas from an image with a user request: See at least Sik Paragraph 8 “Providing tourism information using an application that recognizes images of tourist maps that can be used and possessed by existing tourist maps by linking the values to provide a variety of information such as tourism information and tourism programs that are periodically updated with the application of a portable terminal The purpose is to provide a system” | Paragraph 11 “A tourism information providing system using an application for recognizing an image of a tourist map according to the present invention includes: a tourist map on which any one or more information of a region and map information made of an image is printed; a portable terminal having a camera coupled to one surface for taking an image of the tourist map; an application installed in the portable terminal and providing tourism information and services by recognizing the image of the tourist map photographed by the camera; and a server that interworks with the application, links the image of the tourist map with a key point code value, and provides information data of the key point code value to the application.” |Paragraph 15 “According to the present invention, there is provided a tourism information providing method using an application for recognizing an image of a tourist map, comprising the steps of: installing and executing a tourist map application in a portable terminal; an authentication step of inputting one or more of the user's ID, password, name, address, contact information, and preferred tourist destination in the execution step, and receiving user authentication; a recognition step of recognizing an image of a region and map information printed on a tourist map with a camera of the portable terminal; a receiving step of receiving information data stored in a server through a feature code value associated with the image recognized by the camera in the recognizing step; and an output step of outputting the map or tourism information retrieved in the receiving step to the portable terminal.”).
Sik, however, fails to explicitly disclose a database configured to store map data, a controller that controls the vision-based recognition device to recognize the destination and a nearby place 4of the destination from the rough map image, searches for a candidate of the destination from the database, searches for a candidate of the nearby place from the database and calculates a distance between the candidate of the destination and the candidate of the nearby place when a number of the candidates of the destination is plural, selects a final candidate based on the calculated distance, and sets the final candidate to the navigation destination.
Youl teaches a map database configured to store map data (Youl map database (DB) 40)
a controller (Youl Control Unit 10)
that recognizes the destination, searches for a candidate of the destination from the database, selects a final candidate and sets the final candidate to the navigation destination (Device scans a card and determines a destination from the image data and sets the found coordinates as the destination: See at least Youl Paragraph 5 “Accordingly, it is an object of the present invention to provide a navigation terminal and a method thereof having a destination search function using a business card for searching for a destination using information on a business card and searching for a route to the found destination. The device of the present invention for achieving the above object; A navigation terminal having a map data database, comprising: a scanning unit that scans a business card and outputs business card image data; receives the business card image data; performs character recognition on the business card image data to output character recognition data a recognition unit; a second storage unit for storing business card data; and a control unit that finds coordinates corresponding to one piece of information from the map data database, adds it to the business card data, stores it, and sets the found coordinates as a destination”).
It would have been obvious to one of ordinary skill in the art to have modified the apparatus of Sik to include a database configured to store map data, a controller, and so that the controller would use the vision-based recognition device of Sik to recognize a destination from the rough map image, search for a candidate of the destination from the database, select a final candidate and set the final candidate to the navigation destination, as taught by Youl as disclosed above, in order to ensure an accurate destination is chosen (Youl Paragraph 4 “The present invention relates to a navigation system, and more particularly, to a navigation terminal having a destination search function using a business card for searching a destination using information on a business card and searching a route to the found destination”).
Sik in view of Youl fail to explicitly disclose recognizing a nearby place of the destination from the rough map image, searches for a candidate of the nearby place from the database and calculates a distance between the candidate of the destination and the candidate of the nearby place when a number of the candidates of the destination is plural, and selects a final candidate based on the calculated distance. 
Takahashi, however, teaches determining a nearby place, searching for a candidate of the nearby place, calculates a distance between the candidate of the destination and the candidate of the nearby place (See at least Takahashi Paragraph 8 “In order to achieve the above object, a method for generating a guide schematic diagram according to the present invention includes: determining a starting point from information of a destination on the basis of original map data when information related to the destination is input; estimating a route from the starting point to the destination on the basis of position data of the starting point and the destination and original map data of an area including the starting point and the destination to determine an estimated route; and generating a guide schematic diagram along the estimated route from the starting point to the destination” | Paragraph 74 “For example, as illustrated in FIG. 6, in a case where there is a railway station, the railway station is divided into a station MPPR of a courtyard and a station MPJR of a JR, and both a distance L 1 from the station MPPR of the courtyard to the destination Gk and a distance L 2 from the station MPJR of the JR to the destination Gk are taken into consideration, and even if the distance L 1 from the station MPPR of the courtyard to the destination Gk is shorter than the distance L 2 from the station MPJR of the JR to the destination Gk, the station MPJR of the JR is preferentially selected as the starting point, that is, the nearest station Bk, in a range in which the flight of the traffic to the nearest station is prioritized over the distance to be walked (for example, in a range in which the flight can be performed on a foot and the distance to be walked is (L 2/L 1)<3).” | Paragraph 76 “As for the destination Gk shown using the original map shown in FIG. 5, since there are the railway stations MPPR and JR stations MPJR that satisfy the conditions, the distances L 1 and L 2 between the stations MPPR and MPJR and the destination Gk are evaluated according to the criteria. For example, as shown in FIG. 6, when L2>L1, but L1<1,600m and (L2/L1)<3, the station MPJR of JR is selected as the starting point, that is, the nearest station Bk. ” | Paragraph 61 “That is, the method 1 for generating the guidance schematic diagram EGM receives the destination information G from the input device 12 to determine or extract the destination Gk (destination extraction processing or step S 10), determines or extracts the starting point Bk based on the determined or extracted destination Gk (starting point extraction processing or step S 20), estimates a route from the starting point Bk to the destination Gk and determines or sets the route as the estimated route P (estimated route setting processing or step S 30),”).
It would have been obvious to one of ordinary skill in the art to have modified the apparatus of Sik in view of Youl to so that the vision-based recognition device would recognize a nearby place of the destination from rough map image, search for a candidate of the nearby place, calculates a distance between the candidate of the destination and the candidate of the nearby place, as taught by Takahashi as disclosed above, in order to accurately determine a destination location (See at least Takahashi Paragraph 1 “The present invention relates to a method for generating a guidance diagram by computer processing, a computer-readable recording medium having recorded thereon a computer program for implementing the method, and a guidance diagram generation system.”).
Sik in view of Youl in view of Takahashi fail to explicitly disclose when a number of the candidates of the destination is plural, selecting a final candidate based on the calculated distance. 
Usadel, however, teaches when a number of the candidates of the destination is plural, selecting a final candidate based on the calculated distance (See at least Usadel Abstract “To display the starting point (1) and multiple destinations (3) on the screen, Selecting the starting point (1) in a position-based representation and displaying it as a starting point on the screen; Selecting multiple destinations (3) and displaying them on the screen in a location-based representation as destination symbols; Setting selection criteria to start from the starting point (1) and reach the destination (3); Calculating the location of the destination (3) in the time-based representation, taking into account the selection criteria, based on the distance from the starting point” |Usadel Paragraph 46 “The method according to the invention allows the user to select different destinations based on the visual representation according to traffic costs, travel times or other selection criteria for different transportation means or a combination thereof.”).
It would have been obvious to one of ordinary skill in the art to have modified the apparatus of Sik in view of Youl in view of Takahashi so that when a number of the candidates of the destination is plural, selecting a final candidate based on the calculated distance, as taught by Usadel as disclosed above, in order to ensure the correct destination is chosen (Usadel Paragraph 2 “The present invention relates to a method for representing a figure in which the position of a selected destination point is electronically modified in a position diagram.”
The conditional limitations carried out in claim 1 are performed by controller (Spec. FIG. 2, 240 “controller”). Sik in view of Youl in view of Takahashi in view of Usadel disclose the same structure (Youl control unit 10) such that Sik in view of Youl in view of Takahashi in view of Usadel disclose a structure capable of performing limitation (1)-(2).

With respect to claim 9, it is important to note per the conditional limitation section above, the broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, only requires structure for performing the function should the condition occur.  See MPEP 2111.04, II.  Accordingly, a structure capable of performing limitation (3) as noted above, such as a controller, is sufficient to disclose this limitation. See MPEP 2114.  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). 
The conditional limitations carried out in claim 9 are performed by controller (Spec. FIG. 2, 240 “controller”). Sik in view of Youl in view of Takahashi in view of Usadel disclose the same structure (Youl control unit 10) such that Sik in view of Youl in view of Takahashi in view of Usadel disclose a structure capable of performing limitation (3).

With respect to claim 10, it is important to note per the conditional limitation section above, the broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, only requires structure for performing the function should the condition occur.  See MPEP 2111.04, II.  Accordingly, a structure capable of performing limitation (4) as noted above, such as a controller, is sufficient to disclose this limitation. See MPEP 2114.  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). 
The conditional limitations carried out in claim 10 are performed by controller (Spec. FIG. 2, 240 “controller”). Sik in view of Youl in view of Takahashi in view of Usadel disclose the same structure (Youl control unit 10) such that Sik in view of Youl in view of Takahashi in view of Usadel disclose a structure capable of performing limitation (4).

With respect to claim 11, it is important to note per the conditional limitation section above, the broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, only requires structure for performing the function should the condition occur.  See MPEP 2111.04, II.  Accordingly, a structure capable of performing limitation (5) as noted above, such as a controller, is sufficient to disclose this limitation. See MPEP 2114.  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). 
The conditional limitations carried out in claim 11 are performed by controller (Spec. FIG. 2, 240 “controller”). Sik in view of Youl in view of Takahashi in view of Usadel disclose the same structure (Youl control unit 10) such that Sik in view of Youl in view of Takahashi in view of Usadel disclose a structure capable of performing limitation (5).

With respect to claim 12, it is important to note per the conditional limitation section above, the broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, only requires structure for performing the function should the condition occur.  See MPEP 2111.04, II.  Accordingly, a structure capable of performing limitation (6) as noted above, such as a controller, is sufficient to disclose this limitation. See MPEP 2114.  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). 

With respect to claim 12, Sik in view of Youl in view of Takahashi in view of Usadel teach that the while selecting the final candidate, the controller selects a candidate of the destination, located at a shortest distance from a candidate of the nearby place, as the final candidate based on the calculated distance (See at least Usadel Paragraphs 7-8 “Navigation systems, route planners and electronic maps are commercially known that display routes to selected destination points in a highlighting manner according to predetermined criteria, such as, for example, shortest travel time or shortest travel distance, predetermined road type, and the like. Further information, such as transportation costs, can also be displayed depending on the selected transportation means and the destination of travel. However, the display is merely display as additional information in a text format … In the visual map representation, the shortest distance between 2 places is recognized as the movement distance that is the most likely to move. When the user desires to confirm the position of the user by referring to information other than nearby locations in the map representation, the user has to refer to the additional information, and thus it takes time to present the information. For example, when selecting a travel distance to a predetermined location, the user is very often given the option of selecting 1 of the 3 routes to the selected location. Thus, the selectable traffic paths are highlighted with color and the travel time is indicated in legends. In one, the navigation system or route planner also shows the travel or transportation costs as options if they provide these data.”).
The conditional limitations carried out in claim 12 are performed by controller (Spec. FIG. 2, 240 “controller”). Sik in view of Youl in view of Takahashi in view of Usadel disclose the same structure (Youl control unit 10) such that Sik in view of Youl in view of Takahashi in view of Usadel disclose a structure capable of performing limitation (6).

With respect to claim 13, Sik teaches an image acquisition device configured to acquire a predetermined image5 (Camera system that acquires an image: See at least Sik Paragraph 11 “a portable terminal having a camera coupled to one surface for taking an image of the tourist map; an application installed in the portable terminal and providing tourism information and services by recognizing the image of the tourist map photographed by the camera; and a server that interworks with the application, links the image of the tourist map with a key point code value, and provides information data of the key point code value to the application”)
a vision-based recognition device configured to recognize a figure in the predetermined image (Recognizing an figure from an image: See at least Sik Paragraph 15 “an authentication step of inputting one or more of the user's ID, password, name, address, contact information, and preferred tourist destination in the execution step, and receiving user authentication; a recognition step of recognizing an image of a region and map information printed on a tourist map with a camera of the portable terminal; a receiving step of receiving information data stored in a server through a feature code value associated with the image recognized by the camera in the recognizing step; and an output step of outputting the map or tourism information retrieved in the receiving step to the portable terminal”)
checking whether user input for requesting recognition of a rough map is received, by the controller, when receiving the user input, activating the image acquisition device, by the controller, recognizing a rough map6, recognizing a region of the rough map from an image acquired by the image acquisition device and captures a rough map image (Recognizing areas from an image with a user request: See at least Sik Paragraph 8 “Providing tourism information using an application that recognizes images of tourist maps that can be used and possessed by existing tourist maps by linking the values to provide a variety of information such as tourism information and tourism programs that are periodically updated with the application of a portable terminal The purpose is to provide a system” | Paragraph 11 “A tourism information providing system using an application for recognizing an image of a tourist map according to the present invention includes: a tourist map on which any one or more information of a region and map information made of an image is printed; a portable terminal having a camera coupled to one surface for taking an image of the tourist map; an application installed in the portable terminal and providing tourism information and services by recognizing the image of the tourist map photographed by the camera; and a server that interworks with the application, links the image of the tourist map with a key point code value, and provides information data of the key point code value to the application.” |Paragraph 15 “According to the present invention, there is provided a tourism information providing method using an application for recognizing an image of a tourist map, comprising the steps of: installing and executing a tourist map application in a portable terminal; an authentication step of inputting one or more of the user's ID, password, name, address, contact information, and preferred tourist destination in the execution step, and receiving user authentication; a recognition step of recognizing an image of a region and map information printed on a tourist map with a camera of the portable terminal; a receiving step of receiving information data stored in a server through a feature code value associated with the image recognized by the camera in the recognizing step; and an output step of outputting the map or tourism information retrieved in the receiving step to the portable terminal.”).
Sik, however, fails to explicitly disclose a database configured to store map data, a controller that controls the vision-based recognition device to recognize the destination and a nearby place 7of the destination from the rough map image, searches for a candidate of the destination from the database, searches for a candidate of the nearby place from the database and calculates a distance between the candidate of the destination and the candidate of the nearby place when a number of the candidates of the destination is plural, selects a final candidate based on the calculated distance, and sets the final candidate to the navigation destination.
Youl teaches a map database configured to store map data (Youl map database (DB) 40)
a controller (Youl Control Unit 10)
that recognizes the destination, searches for a candidate of the destination from the database, selects a final candidate and sets the final candidate to the navigation destination (Device scans a card and determines a destination from the image data and sets the found coordinates as the destination: See at least Youl Paragraph 5 “Accordingly, it is an object of the present invention to provide a navigation terminal and a method thereof having a destination search function using a business card for searching for a destination using information on a business card and searching for a route to the found destination. The device of the present invention for achieving the above object; A navigation terminal having a map data database, comprising: a scanning unit that scans a business card and outputs business card image data; receives the business card image data; performs character recognition on the business card image data to output character recognition data a recognition unit; a second storage unit for storing business card data; and a control unit that finds coordinates corresponding to one piece of information from the map data database, adds it to the business card data, stores it, and sets the found coordinates as a destination”).
It would have been obvious to one of ordinary skill in the art to have modified the apparatus of Sik to include a database configured to store map data, a controller, and so that the controller would use the vision-based recognition device of Sik to recognize a destination from the rough map image, search for a candidate of the destination from the database, select a final candidate and set the final candidate to the navigation destination, as taught by Youl as disclosed above, in order to ensure an accurate destination is chosen (Youl Paragraph 4 “The present invention relates to a navigation system, and more particularly, to a navigation terminal having a destination search function using a business card for searching a destination using information on a business card and searching a route to the found destination”).
Sik in view of Youl fail to explicitly disclose recognizing a nearby place of the destination from the rough map image, searches for a candidate of the nearby place from the database and calculates a distance between the candidate of the destination and the candidate of the nearby place when a number of the candidates of the destination is plural, and selects a final candidate based on the calculated distance. 
Takahashi, however, teaches determining a nearby place, searching for a candidate of the nearby place, calculates a distance between the candidate of the destination and the candidate of the nearby place (See at least Takahashi Paragraph 8 “In order to achieve the above object, a method for generating a guide schematic diagram according to the present invention includes: determining a starting point from information of a destination on the basis of original map data when information related to the destination is input; estimating a route from the starting point to the destination on the basis of position data of the starting point and the destination and original map data of an area including the starting point and the destination to determine an estimated route; and generating a guide schematic diagram along the estimated route from the starting point to the destination” | Paragraph 74 “For example, as illustrated in FIG. 6, in a case where there is a railway station, the railway station is divided into a station MPPR of a courtyard and a station MPJR of a JR, and both a distance L 1 from the station MPPR of the courtyard to the destination Gk and a distance L 2 from the station MPJR of the JR to the destination Gk are taken into consideration, and even if the distance L 1 from the station MPPR of the courtyard to the destination Gk is shorter than the distance L 2 from the station MPJR of the JR to the destination Gk, the station MPJR of the JR is preferentially selected as the starting point, that is, the nearest station Bk, in a range in which the flight of the traffic to the nearest station is prioritized over the distance to be walked (for example, in a range in which the flight can be performed on a foot and the distance to be walked is (L 2/L 1)<3).” | Paragraph 76 “As for the destination Gk shown using the original map shown in FIG. 5, since there are the railway stations MPPR and JR stations MPJR that satisfy the conditions, the distances L 1 and L 2 between the stations MPPR and MPJR and the destination Gk are evaluated according to the criteria. For example, as shown in FIG. 6, when L2>L1, but L1<1,600m and (L2/L1)<3, the station MPJR of JR is selected as the starting point, that is, the nearest station Bk. ” | Paragraph 61 “That is, the method 1 for generating the guidance schematic diagram EGM receives the destination information G from the input device 12 to determine or extract the destination Gk (destination extraction processing or step S 10), determines or extracts the starting point Bk based on the determined or extracted destination Gk (starting point extraction processing or step S 20), estimates a route from the starting point Bk to the destination Gk and determines or sets the route as the estimated route P (estimated route setting processing or step S 30),”).
It would have been obvious to one of ordinary skill in the art to have modified the apparatus of Sik in view of Youl to so that the vision-based recognition device would recognize a nearby place of the destination from rough map image, search for a candidate of the nearby place, calculates a distance between the candidate of the destination and the candidate of the nearby place, as taught by Takahashi as disclosed above, in order to accurately determine a destination location (See at least Takahashi Paragraph 1 “The present invention relates to a method for generating a guidance diagram by computer processing, a computer-readable recording medium having recorded thereon a computer program for implementing the method, and a guidance diagram generation system.”).
Sik in view of Youl in view of Takahashi fail to explicitly disclose when a number of the candidates of the destination is plural, selecting a final candidate based on the calculated distance. 
Usadel, however, teaches when a number of the candidates of the destination is plural, selecting a final candidate based on the calculated distance (See at least Usadel Abstract “To display the starting point (1) and multiple destinations (3) on the screen, Selecting the starting point (1) in a position-based representation and displaying it as a starting point on the screen; Selecting multiple destinations (3) and displaying them on the screen in a location-based representation as destination symbols; Setting selection criteria to start from the starting point (1) and reach the destination (3); Calculating the location of the destination (3) in the time-based representation, taking into account the selection criteria, based on the distance from the starting point” |Usadel Paragraph 46 “The method according to the invention allows the user to select different destinations based on the visual representation according to traffic costs, travel times or other selection criteria for different transportation means or a combination thereof.”).
It would have been obvious to one of ordinary skill in the art to have modified the apparatus of Sik in view of Youl in view of Takahashi so that when a number of the candidates of the destination is plural, selecting a final candidate based on the calculated distance, as taught by Usadel as disclosed above, in order to ensure the correct destination is chosen (Usadel Paragraph 2 “The present invention relates to a method for representing a figure in which the position of a selected destination point is electronically modified in a position diagram.”
The conditional limitations carried out in claim 13 are performed by controller (Spec. FIG. 2, 240 “controller”). Sik in view of Youl in view of Takahashi in view of Usadel disclose the same structure (Youl control unit 10) such that Sik in view of Youl in view of Takahashi in view of Usadel disclose a structure capable of performing limitation (11)-(12).

With respect to claim 18, Sik in view of Youl in view of Takahashi in view of Usadel teach that checking whether the number of the candidates of the destination is plural comprises setting the found candidate of the destination to a navigation destination when the number of the found candidates of the destination is one (Setting navigation destination to one determined location: See at least Youl Paragraph 5 “A navigation terminal having a map data database, comprising: a scanning unit that scans a business card and outputs business card image data; receives the business card image data; performs character recognition on the business card image data to output character recognition data a recognition unit; a second storage unit for storing business card data; and a control unit that finds coordinates corresponding to one piece of information from the map data database, adds it to the business card data, stores it, and sets the found coordinates as a destination.”).

With respect to claim 19, Sik in view of Youl in view of Takahashi in view of Usadel teach that the selecting the final candidate comprises selecting a candidate of the destination, located at a shortest distance from a candidate of the nearby place, as the final candidate based on the calculated distance (See at least Usadel Paragraphs 7-8 “Navigation systems, route planners and electronic maps are commercially known that display routes to selected destination points in a highlighting manner according to predetermined criteria, such as, for example, shortest travel time or shortest travel distance, predetermined road type, and the like. Further information, such as transportation costs, can also be displayed depending on the selected transportation means and the destination of travel. However, the display is merely display as additional information in a text format … In the visual map representation, the shortest distance between 2 places is recognized as the movement distance that is the most likely to move. When the user desires to confirm the position of the user by referring to information other than nearby locations in the map representation, the user has to refer to the additional information, and thus it takes time to present the information. For example, when selecting a travel distance to a predetermined location, the user is very often given the option of selecting 1 of the 3 routes to the selected location. Thus, the selectable traffic paths are highlighted with color and the travel time is indicated in legends. In one, the navigation system or route planner also shows the travel or transportation costs as options if they provide these data.”).

With respect to claim 20, it is important to note per the conditional limitation section above, the broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, only requires structure for performing the function should the condition occur.  See MPEP 2111.04, II.  Accordingly, a structure capable of performing limitation (11)-(12) as noted above, such as a navigation destination setting apparatus, is sufficient to disclose this limitation. See MPEP 2114.  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). 

With respect to claim 20, Sik 
an input device configured to receive user input for requesting recognition of a rough map  wherein, when receiving user input8 for requesting recognition of a rough map9, recognizing a region of the rough map from an image acquired by the image acquisition device and captures a rough map image (Recognizing areas from an image with a user request: See at least Sik Paragraph 8 “Providing tourism information using an application that recognizes images of tourist maps that can be used and possessed by existing tourist maps by linking the values to provide a variety of information such as tourism information and tourism programs that are periodically updated with the application of a portable terminal The purpose is to provide a system” | Paragraph 11 “A tourism information providing system using an application for recognizing an image of a tourist map according to the present invention includes: a tourist map on which any one or more information of a region and map information made of an image is printed; a portable terminal having a camera coupled to one surface for taking an image of the tourist map; an application installed in the portable terminal and providing tourism information and services by recognizing the image of the tourist map photographed by the camera; and a server that interworks with the application, links the image of the tourist map with a key point code value, and provides information data of the key point code value to the application.” |Paragraph 15 “According to the present invention, there is provided a tourism information providing method using an application for recognizing an image of a tourist map, comprising the steps of: installing and executing a tourist map application in a portable terminal; an authentication step of inputting one or more of the user's ID, password, name, address, contact information, and preferred tourist destination in the execution step, and receiving user authentication; a recognition step of recognizing an image of a region and map information printed on a tourist map with a camera of the portable terminal; a receiving step of receiving information data stored in a server through a feature code value associated with the image recognized by the camera in the recognizing step; and an output step of outputting the map or tourism information retrieved in the receiving step to the portable terminal.”).
Sik, however, fails to explicitly disclose a navigation destination setting apparatus configured to set a destination recognized from a rough map image to a navigation destination according to the user input, that controls the vision-based recognition device to recognize the destination and a nearby place 10of the destination from the rough map image, searches for a candidate of the destination from the database, searches for a candidate of the nearby place from the database and calculates a distance between the candidate of the destination and the candidate of the nearby place when a number of the candidates of the destination is plural, selects a final candidate based on the calculated distance, and sets the final candidate to the navigation destination.
Youl teaches a navigation destination setting apparatus configured to set a destination recognized from a rough map image to a navigation destination according to the user input (See at least Youl Paragraph 5).
that recognizes the destination, searches for a candidate of the destination, selects a final candidate and sets the final candidate to the navigation destination (Device scans a card and determines a destination from the image data and sets the found coordinates as the destination: See at least Youl Paragraph 5 “Accordingly, it is an object of the present invention to provide a navigation terminal and a method thereof having a destination search function using a business card for searching for a destination using information on a business card and searching for a route to the found destination. The device of the present invention for achieving the above object; A navigation terminal having a map data database, comprising: a scanning unit that scans a business card and outputs business card image data; receives the business card image data; performs character recognition on the business card image data to output character recognition data a recognition unit; a second storage unit for storing business card data; and a control unit that finds coordinates corresponding to one piece of information from the map data database, adds it to the business card data, stores it, and sets the found coordinates as a destination”).
It would have been obvious to one of ordinary skill in the art to have modified the apparatus of Sik to include a navigation destination setting apparatus configured to set a destination recognized from a rough map image to a navigation destination according to the user input, and so that the navigation destination setting apparatus would recognize a destination from the rough map image, search for a candidate of the destination, select a final candidate and set the final candidate to the navigation destination, as taught by Youl as disclosed above, in order to ensure an accurate destination is chosen (Youl Paragraph 4 “The present invention relates to a navigation system, and more particularly, to a navigation terminal having a destination search function using a business card for searching a destination using information on a business card and searching a route to the found destination”).
Sik in view of Youl fail to explicitly disclose recognizing a nearby place of the destination from the rough map image, searches for a candidate of the nearby place from the database and calculates a distance between the candidate of the destination and the candidate of the nearby place when a number of the candidates of the destination is plural, and selects a final candidate based on the calculated distance. 
Takahashi, however, teaches determining a nearby place, searching for a candidate of the nearby place, calculates a distance between the candidate of the destination and the candidate of the nearby place (See at least Takahashi Paragraph 8 “In order to achieve the above object, a method for generating a guide schematic diagram according to the present invention includes: determining a starting point from information of a destination on the basis of original map data when information related to the destination is input; estimating a route from the starting point to the destination on the basis of position data of the starting point and the destination and original map data of an area including the starting point and the destination to determine an estimated route; and generating a guide schematic diagram along the estimated route from the starting point to the destination” | Paragraph 74 “For example, as illustrated in FIG. 6, in a case where there is a railway station, the railway station is divided into a station MPPR of a courtyard and a station MPJR of a JR, and both a distance L 1 from the station MPPR of the courtyard to the destination Gk and a distance L 2 from the station MPJR of the JR to the destination Gk are taken into consideration, and even if the distance L 1 from the station MPPR of the courtyard to the destination Gk is shorter than the distance L 2 from the station MPJR of the JR to the destination Gk, the station MPJR of the JR is preferentially selected as the starting point, that is, the nearest station Bk, in a range in which the flight of the traffic to the nearest station is prioritized over the distance to be walked (for example, in a range in which the flight can be performed on a foot and the distance to be walked is (L 2/L 1)<3).” | Paragraph 76 “As for the destination Gk shown using the original map shown in FIG. 5, since there are the railway stations MPPR and JR stations MPJR that satisfy the conditions, the distances L 1 and L 2 between the stations MPPR and MPJR and the destination Gk are evaluated according to the criteria. For example, as shown in FIG. 6, when L2>L1, but L1<1,600m and (L2/L1)<3, the station MPJR of JR is selected as the starting point, that is, the nearest station Bk. ” | Paragraph 61 “That is, the method 1 for generating the guidance schematic diagram EGM receives the destination information G from the input device 12 to determine or extract the destination Gk (destination extraction processing or step S 10), determines or extracts the starting point Bk based on the determined or extracted destination Gk (starting point extraction processing or step S 20), estimates a route from the starting point Bk to the destination Gk and determines or sets the route as the estimated route P (estimated route setting processing or step S 30),”).
It would have been obvious to one of ordinary skill in the art to have modified the apparatus of Sik in view of Youl to so that the vision-based recognition device would recognize a nearby place of the destination from rough map image, search for a candidate of the nearby place, calculates a distance between the candidate of the destination and the candidate of the nearby place, as taught by Takahashi as disclosed above, in order to accurately determine a destination location (See at least Takahashi Paragraph 1 “The present invention relates to a method for generating a guidance diagram by computer processing, a computer-readable recording medium having recorded thereon a computer program for implementing the method, and a guidance diagram generation system.”).
Sik in view of Youl in view of Takahashi fail to explicitly disclose when a number of the candidates of the destination is plural, selecting a final candidate based on the calculated distance. 
Usadel, however, teaches when a number of the candidates of the destination is plural, selecting a final candidate based on the calculated distance (See at least Usadel Abstract “To display the starting point (1) and multiple destinations (3) on the screen, Selecting the starting point (1) in a position-based representation and displaying it as a starting point on the screen; Selecting multiple destinations (3) and displaying them on the screen in a location-based representation as destination symbols; Setting selection criteria to start from the starting point (1) and reach the destination (3); Calculating the location of the destination (3) in the time-based representation, taking into account the selection criteria, based on the distance from the starting point” |Usadel Paragraph 46 “The method according to the invention allows the user to select different destinations based on the visual representation according to traffic costs, travel times or other selection criteria for different transportation means or a combination thereof.”).
It would have been obvious to one of ordinary skill in the art to have modified the apparatus of Sik in view of Youl in view of Takahashi so that when a number of the candidates of the destination is plural, selecting a final candidate based on the calculated distance, as taught by Usadel as disclosed above, in order to ensure the correct destination is chosen (Usadel Paragraph 2 “The present invention relates to a method for representing a figure in which the position of a selected destination point is electronically modified in a position diagram.”
The conditional limitations carried out in claim 20 are performed by controller (Spec. FIG. 2, 240 “controller”). Sik in view of Youl in view of Takahashi in view of Usadel disclose the same structure (Youl control unit 10) such that Sik in view of Youl in view of Takahashi in view of Usadel disclose a structure capable of performing limitation (11)-(12).

With respect to claim 21, Sik in view of Youl in view of Takahashi in view of Usadel teach that the input device comprises a manipulation system configured to receive a user command for requesting recognition of the rough map or a microphone configured to receive a rough map recognition voice command of the user (See at least Youl Paragraph 5 “In general, a navigation terminal searches for a destination by inputting a business name, lot number, phone number, etc. of a destination from a user using a key input device or a touch screen,”)

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Sik (KR 20190043405 A) (“Sik”) (Translation attached) in view of Youl (KR 20070099947 A) (“Youl”) (Translation Attached) in view of Takahashi (JP 2001215871 A) (“Takahashi”) (Translation Attached) in view of Usadel (JP 2019500617 A) (“Usadel”) (Translation Attached) further in view of Karlsson (US 20200047757 A1) (“Karlsson”).
With respect to claim 2, Sik in view of Youl in view of Takahashi in view of Usadel teach of an image acquisition device. 
Sik in view of Youl in view of Takahashi in view of Usadel fail to explicitly disclose that the image acquisition device is an indoor camera installed in the vehicle.
Karlsson teaches of an indoor camera installed in the vehicle (See at least Karlsson Paragraph 85 “FIG. 2a is a side view of the autonomous truck 100 in a first variant of the second driving mode, in which it is guided by the pilot car 200. The second driving mode is configured for a second type of autonomy, which comprises an autonomous following of the pilot car 200. The autonomous truck 100 comprises means for detecting a movement of the pilot car (such as the radar and/or camera).
It would have been obvious to one of ordinary skill in the art to have modified the apparatus of Sik in view of Youl in view of Takahashi in view of Usadel so that the image acquisition device is an indoor camera installed in the vehicle, as taught by Karlsson as disclosed above, in order to ensure optimal images are taken (Karlsson Paragraph 1 “The invention relates to a vehicle with autonomous driving capability”).

	Claims 3, 8, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sik (KR 20190043405 A) (“Sik”) (Translation attached) in view of Youl (KR 20070099947 A) (“Youl”) (Translation Attached) in view of Takahashi (JP 2001215871 A) (“Takahashi”) (Translation Attached) in view of Usadel (JP 2019500617 A) (“Usadel”) (Translation Attached) further in view of Yung (KR 20160116377 A) (“Yung”) (Translation Attached).

	With respect to claim 3, Sik in view of Youl in view of Takahashi in view of Usadel teach determining a destination and a nearby place of the destination, as shown in claim 1.
	Sik in view of Youl in view of Takahashi in view of Usadel fail to explicitly disclose recognizing a text and a figure from the rough map image, extracts a region including position information, recognizes a marked place and a nearby text of the marked place in the region including position information. 
	Yung teaches recognizing a text and a figure from the rough map image, extracts a region including position information, recognizes a marked place and a nearby text of the marked place in the region including position information (See at least Yung Paragraph 18 “According to an embodiment of the present invention, an object recognition technique for image content and metadata related to generation and distribution of an image included in image content (including broadcast content) (eg, location information where the image was captured) are combined By using it, it is possible to easily and accurately identify a place appearing in the video content” | Paragraph 30 “For example, the detector 120 may detect the object 'car' according to the feature points extracted from the image data. In addition, the detection unit 120 may identify the object 'a car of the brand A model B' from the image data, or the text 'ABC Bakery' in the 'signboard' identified from the image data according to the PP identification technique.” | Paragraph 43 “For example, when the detection unit 120 identifies the text 'Audi' included in the object 'signboard' from the image data, the acquisition unit 130 acquires location information of 'Audi stores' nationwide from an external server and , the identification unit 140 selects an Audi store within a certain distance (eg, '30m') based on a GPS point designated by the location information associated with the video content among location information of Audi stores across the country for the video content. can be identified as a place.”).
	It would have been obvious to one of ordinary skill in the art to have modified the apparatus of Sik in view of Youl in view of Takahashi in view of Usadel to include recognizing a text and a figure from the rough map image, extracts a region including position information, recognizes a marked place and a nearby text of the marked place in the region including position information, as taught by Yung as disclosed above, and to use the marked place and nearby text of the marked place in order to determine the destination and nearby place of the destination, in order to ensure an accurate identification of the destination (Yung Paragraph 1 “A method for identifying a place in video content and a device for identifying a place in video content.”).

With respect to claim 8, and similarly claim 15 Sik in view of Youl in view of Takahashi in view of Usadel teach a text recognition device configured to recognize a text from the rough map image (See at least Youl Paragraph 5 “The method of the present invention for achieving the above object is; A scanning unit that scans a business card and outputs business card image data; receives the business card image data; analyzes the business card image data to recognize characters and photos of the business card; A destination search method using a business card of a navigation terminal having a character recognition unit for outputting data”); 
a figure recognition device configured to recognize a figure from the rough map image (See at least Takahashi Paragraph 32 “If desired, the original map data may be prepared by reading a map printed on a sheet and including a destination and a starting point as image data, recognizing a pattern of the shape and character information of a figure from the image data, and decoding the pattern to create electronic original map data.”); 
Sik in view of Youl in view of Takahashi in view of Usadel fail to explicitly disclose a destination determiner configured to recognize a marked place and a nearby text of the marked place based on the recognized text and figure from the rough map image and to determine the destination.
Yung however teaches a destination determiner configured to recognize a marked place and a nearby text of the marked place based on the recognized text and figure from the rough map image and to determine the destination (See at least Yung Paragraph 43 “For example, when the detection unit 120 identifies the text 'Audi' included in the object 'signboard' from the image data, the acquisition unit 130 acquires location information of 'Audi stores' nationwide from an external server and , the identification unit 140 selects an Audi store within a certain distance (eg, '30m') based on a GPS point designated by the location information associated with the video content among location information of Audi stores across the country for the video content. can be identified as a place.”).
It would have been obvious to one of ordinary skill in the art to have modified the apparatus of Sik in view of Youl in view of Takahashi in view of Usadel to include a destination determiner configured to recognize a marked place and a nearby text of the marked place based on the recognized text and figure from the rough map image and to determine the destination, as taught by Yung as disclosed above, in order to ensure an accurate identification of the destination (Yung Paragraph 1 “A method for identifying a place in video content and a device for identifying a place in video content.”).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sik (KR 20190043405 A) (“Sik”) (Translation attached) in view of Youl (KR 20070099947 A) (“Youl”) (Translation Attached) in view of Takahashi (JP 2001215871 A) (“Takahashi”) (Translation Attached) in view of Usadel (JP 2019500617 A) (“Usadel”) (Translation Attached) in view of Yung (KR 20160116377 A) (“Yung”) (Translation Attached) further in view of Liu (US 20150241225 A1) (“Liu”).

	With respect to claim 4, Sik in view of Youl in view of Takahashi in view of Usadel in view of Yung teach the recognition of figures in an image (See at least Takahashi Paragraph 32 “If desired, the original map data may be prepared by reading a map printed on a sheet and including a destination and a starting point as image data, recognizing a pattern of the shape and character information of a figure from the image data, and decoding the pattern to create electronic original map data.”).
	Sik in view of Youl in view of Takahashi in view of Usadel in view of Yung fail to explicitly disclose calculating a horizontal range and a vertical range of a region for grouping the all recognized figures, and extracts the region including position information from the rough map image based on the calculated horizontal range and vertical range.
	Liu, however, teaches calculates a horizontal range and a vertical range of a region for grouping the all recognized figures, and extracts the region including position information from the rough map image based on the calculated horizontal range and vertical range (Calculates a radius of interest in a map and extracts navigational information: See at least Liu Paragraph 157 “The interest point evaluation module 508 can determine the interest density 222 by dividing the interest points 214 by the area calculated using the distance radius 512. Moreover, the interest point evaluation module 508 can determine the interest density 222 by dividing the point discovery threshold 514 by the area calculated using the distance radius 512” | Paragraph 157 “For example, the interest point database 232 can include geographic or navigation information on all of the interest points 214 in San Mateo County. In addition, the interest point database 232 can organize the data by a predefined geographic radius. For example, the interest point database 232 can include navigation information on all of the interest points 214 within a 100 mile radius of a geographic reference point” | Paragraph 149 “The interest point evaluation module 508 can identify the interest points 214 based on a point proximity search 510, a point discovery threshold 514, or a combination thereof. The point proximity search 510 is a search for the interest points 214 within a distance radius 512 of each of the access points 212. For example, the point proximity search 510 can involve a search for the interest points 214 within a one mile radius of each of the access points 212.”).
	It would have been obvious to one of ordinary skill in the art to have modified the apparatus of Sik in view of Youl in view of Takahashi in view of Usadel in view of Yung to include calculating a horizontal range and a vertical range of a region for grouping the all recognized figures, and extracts the region including position information from the rough map image based on the calculated horizontal range and vertical range, as taught by Liu as disclosed above, in order to ensure an accurate area of interest for determining a navigational destination (Liu Paragraph 2 “The present invention relates generally to a navigation system, and more particularly to a system with a point of interest (POI) detour mechanism”).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sik (KR 20190043405 A) (“Sik”) (Translation attached) in view of Youl (KR 20070099947 A) (“Youl”) (Translation Attached) in view of Takahashi (JP 2001215871 A) (“Takahashi”) (Translation Attached) in view of Usadel (JP 2019500617 A) (“Usadel”) (Translation Attached) in view of Yung (KR 20160116377 A) (“Yung”) (Translation Attached) further in view of Chakravarty (US 20200097724 A1) (“Chakravarty”).

With respect to claim 5, Sik in view of Youl in view of Takahashi in view of Usadel in view of Yung teach recognizing marked places and nearby texts positioned around the recognized marked place (See at least Yung Paragraph 18 | Paragraph 30 | Paragraph 43).
Sik in view of Youl in view of Takahashi in view of Usadel in view of Yung fail to explicitly disclose the use of pre-learned means to recognize figures.
Chakravarty teaches the use of learning algorithms to analyze images and detects objects (See at least Chakravarty Paragraph 5 “In one aspect, the invention is related to an object-identification system comprising an image sensor configured to capture images of objects disposed in an area designated for holding objects, a deep neural network trained to detect and recognize objects in images like those objects held in the designated area, and a controller in communication with the image sensor to receive images captured by the image sensor and with the deep neural network” | Paragraph 11 “In another aspect, the invention is related to a method of identifying and tracking objects. The method comprises the steps of registering an identity of a person who visits an area designated for holding objects, capturing an image of the area designated for holding objects, submitting a version of the image to a deep neural network trained to detect and recognize objects in images like those objects held in the designated area”).
It would have been obvious to one of ordinary skill in the art to have modified the apparatus of Sik in view of Youl in view of Takahashi in view of Usadel in view of Yung to include the use of learning algorithms to analyze images and detects objects, as taught by Chakravarty as disclosed above, so that the vision-based recognition device can recognize marked place, in order to ensure an accurate location of a marked place for setting a navigational destination (Chakravarty Paragraph 2 “The invention relates generally to machine-learning systems and methods for identifying objects”).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Sik (KR 20190043405 A) (“Sik”) (Translation attached) in view of Youl (KR 20070099947 A) (“Youl”) (Translation Attached) in view of Takahashi (JP 2001215871 A) (“Takahashi”) (Translation Attached) in view of Usadel (JP 2019500617 A) (“Usadel”) (Translation Attached) further in view of Morate (US 20200358948 A1) (“Morate”). 

With respect to claim 14, Sik in view of Youl in view of Takahashi in view of Usadel fail to explicitly disclose providing a guide box for focusing on the rough map image from the acquired image; checking whether the region of the rough map of the acquired image is positioned in the guide box.
Morate, however, teaches providing a guide box for focusing on the rough map image from the acquired image; checking whether the region of the rough map of the acquired image is positioned in the guide box (See at least Morate FIGS. 6-8, 43 and Paragraph 108 “At block 4304, the example photograph capturing interface 204 displays orientation guides (e.g., the orientation guides 602, 1202, 1502) to assist a user in properly orienting the mobile device. At block 4306, the example orientation monitor 206 determines whether the mobile device is in an acceptable orientation is determined. In some examples, the orientation of the mobile device is acceptable when a difference between the orientation of the mobile device and a reference orientation (e.g., an upright position) are within corresponding orientation thresholds (e.g., threshold angle of rotation or tilt in the X axis 114, threshold angle of inclination in the Y axis 116, and/or threshold angle of rotation in the Z axis 118).”).
It would have been obvious to one of ordinary skill in the art to have modified the method of Sik in view of Youl in view of Takahashi in view of Usadel to include providing a guide box for focusing on the rough map image from the acquired image; checking whether the region of the rough map of the acquired image is positioned in the guide box, as taught by Morate as disclosed above, and to provide the taken image to the vision-based recognition device, in order to ensure that the image can be used to determine a destination (Morate Paragraph 2 “This disclosure relates generally to image recognition, and, more particularly, to methods and apparatus to capture photographs using mobile devices.”).

Claims 6-7 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Sik (KR 20190043405 A) (“Sik”) (Translation attached) in view of Youl (KR 20070099947 A) (“Youl”) (Translation Attached) in view of Takahashi (JP 2001215871 A) (“Takahashi”) (Translation Attached) in view of Usadel (JP 2019500617 A) (“Usadel”) (Translation Attached) in view of Yung (KR 20160116377 A) (“Yung”) (Translation Attached) further in view of Klefenz (EP 2100258 B1) (“Klefenz”) (Translation Attached)

With respect to claim 16, and similarly claim 6, Sik in view of Youl in view of Takahashi in view of Usadel in view of Yung teach determining a destination, as shown in claim 13. 
Sik in view of Youl in view of Takahashi in view of Usadel in view of Yung fail to explicitly disclose comparing marked places based on at least one of a shape, a size, or a color of the marked place.
Klefenz teaches determination of objects based on at least one of a shape, a size, or a color of the marked place (See at least Klefenz Paragraph 7 “The system further includes a personal computer having an image processing card. The system first detects candidates for traffic signs in the wide-angle image using color, intensity, and shape information”).
It would have been obvious to one of ordinary skill in the art to have modified the method of Sik in view of Youl in view of Takahashi in view of Usadel in view of Yung so that the destination is determined based on comparing places based on at least one of a shape, a size, or a color of the marked place (Klefenz Paragraph 1 “The present invention relates generally to an apparatus, a method and a computer program for identifying a traffic sign in an image, in particular to traffic sign recognition using a Hough transform”).

With respect to claim 17, and similarly claim 7, Sik in view of Youl in view of Takahashi in view of Usadel in view of Yung teach determining a destination, as shown in claim 13. 
Sik in view of Youl in view of Takahashi in view of Usadel in view of Yung fail to explicitly disclose comparing nearby texts based on at least one of a size or a font of a nearby text of the marked place. 
Klefenz teaches determination of objects based on comparing nearby texts based on at least one of a size or a font of a nearby text of the marked place (See at least Klefenz Paragraph 241 “The apparatus 2800 further includes a Hough transformer 2820 configured to receive the image 2808 or the preprocessed version 2812 of the image and to identify writing elements in the image 2808 or the preprocessed version 2812 of the image.”).
It would have been obvious to one of ordinary skill in the art to have modified the method Sik in view of Youl in view of Takahashi in view of Usadel in view of Yung so that the destination is determined based on comparing nearby texts based on at least one of a size or a font of a nearby text of the marked place (Klefenz Paragraph 1 “The present invention relates generally to an apparatus, a method and a computer program for identifying a traffic sign in an image, in particular to traffic sign recognition using a Hough transform”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM ABDOALATIF ALSOMAIRY whose telephone number is (571)272-5653. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IBRAHIM ABDOALATIF ALSOMAIRY/Examiner, Art Unit 3667                                                                                                                                                                                                        
/KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 There is no limiting definition for a predetermined image in the specification.
        2 There is no limiting definition of a user input, however the specification indicates that user input can include input through a manipulation system including a touchscreen, touchpad, keyboard, key knob, or joystick (Paragraph 71)  
        3 There is no limiting definition of a rough map
        4 There is no limiting definition of a nearby place.
        5 There is no limiting definition for a predetermined image in the specification.
        6 There is no limiting definition of a rough map
        7 There is no limiting definition of a nearby place.
        8 There is no limiting definition of a user input, however the specification indicates that user input can include input through a manipulation system including a touchscreen, touchpad, keyboard, key knob, or joystick (Paragraph 71)  
        9 There is no limiting definition of a rough map
        10 There is no limiting definition of a nearby place.